WEBB, Judge.
The defendant assigns error to the court’s failure to charge on self-defense. We believe this assignment of error has merit.
The right to act in self-defense is based upon necessity, real or apparent, and a person may use such force as is necessary or apparently necessary to save himself from death or great bodily harm in the lawful exercise of his right to self-defense. A person may kill even though it be not necessary to kill to avoid death or great bodily harm if he believes it to be necessary and he has reasonable grounds for such belief. The reasonableness of his belief is to be determined by the jury from the facts and circumstances as they appeared to the accused at the time of the killing.
State v. Deck, 285 N.C. 209, 214, 203 S.E. 2d 830, 834 (1974). In this case the defendant testified the deceased grasped his throat and was holding him off the ground while choking him. If the jury had believed this testimony they could have found that the defendant reasonably believed he was in danger of death or great bodily harm. It was for the jury to determine whether the defendant used more force than was necessary to protect himself. The jury could have found that the defendant did not intend to shoot the deceased but intended to use the pistol as a club in defending himself. If they had found that he did so but the pistol went off accidentally during the struggle they should have found the defendant not guilty. If the jury had found that the defendant inten*288tionally shot the deceased they should have determined whether he reasonably believed it was necessary to shoot the deceased to protect himself from death or great bodily harm.
We do not believe State v. Watkins, 283 N.C. 504, 196 S.E. 2d 750 (1973), State v. Ogburn, 60 N.C. App. 598, 299 S.E. 2d 454, disc. rev. denied, 308 N.C. 546, 304 S.E. 2d 240 (1983), or State v. Berry, 35 N.C. App. 128, 240 S.E. 2d 633, cert, denied, 294 N.C. 737, 244 S.E. 2d 155 (1978), upon which the State relies, are precedent for this case. In Watkins there was no evidence of a felonious assault. In this case the defendant’s evidence was that the deceased was a larger and stronger man than the defendant. The deceased was holding the defendant off the floor by the throat and choking him. The jury could find from this evidence that the defendant was in reasonable apprehension of death or great bodily harm. In Ogburn the defendant’s evidence showed the victim was shooting at the defendant when the defendant pushed the victim’s hand and the victim accidentally shot herself. In this case there was evidence from which the jury could have concluded that the shooting was an accident or that the defendant intentionally shot the deceased. In Berry the defendant’s evidence showed he was holding a pistol at his side when the deceased struck the pistol, causing it to discharge. This provided no evidence of self-defense.
The State also contends the defendant may not rely on self-defense because the evidence showed he entered the fight without a lawful excuse. See State v. Hunter, 315 N.C. 371, 338 S.E. 2d 99 (1986); State v. Montague, 298 N.C. 752, 259 S.E. 2d 899 (1979); State v. Wynn, 278 N.C. 513, 180 S.E. 2d 135 (1971); and State v. McConnaughey, 66 N.C. App. 92, 311 S.E. 2d 26 (1984). The jury could have found from the evidence that the defendant was in a place he had a right to be and that he did not bring on the altercation. This would give him the right to use self-defense.
We do not discuss the defendant’s other assignments of error. We find that as to each of them there was either no error or the questions they raised should not recur at a new trial.
New trial.
*289Judge WHICHARD concurs.
Judge JOHNSON concurs in the result.